Peb Cubiam.
Citizens and taxpayers of the City of Valdosta brought a suit for injunction to restrain the registrars from striking their names from the list of voters prepared for use in the regular municipal election to be held on February 10, 1936, because of the failure of the plaintiffs to pay their poll-tax for the year 1934, six months before the election. The court overruled a general demurrer to the petition, and granted an interlocutory injunction, and the registrars excepted. Held:
1. The requirement of art. 2, see. 1, par. 3, of the constitution of Georgia (Code of 1933, § 2-603) applies to municipal elections. Jones v. Darby, 174 Ga. 71 (161 S. E. 835); Tatum v. Langley, 179 Ga. 731 (177 S. E. 243).
2. Accordingly, where a citizen of Valdosta is otherwise qualified to vote in a regular election to be held in such city, it is necessary that he shall have paid all poll-tax which has become due and payable, at least six months before such election, in order to be qualified to vote as an elector therein.
3. It follows that the plaintiffs were not entitled to have their names remain on the registration list, and that the court erred in overruling the general demurrer and in granting the injunction. In this view, it is unnecessary to decide whether equity should intervene to enjoin such a wrong as the improper striking of one’s name from a registration list.

Judgment reversed.


All the Justices concur, except Bech, P. J., absent on account of ■illness, and Atlwnson, J., disqualified.